DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/05/2022 has be entered. Claims 1, 4-15, and 17-22 remain pending in the application.

Claim Objections
Claims 1, 4-15, and 17-22 are objected to because of the following informalities:  
Regarding claims 1, 15, and 19, “the first housing portion and the second housing portion cooperate” should read “wherein the first housing portion and the second housing portion cooperate”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 4-15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 15, and 19, it is unclear how the sensor inserter including a sensor retainer couples the second surface of the second housing portion. Applicant does not describe the “second surface” in the specification so Examiner viewed the drawings for a description, Applicant’s Figs. 31A-32A appears to show the sensor retainer #210 surrounding the sides of sensor #102, not touching the second surface of the second housing portion. For purposes of examination, it has been interpreted to match how it is disclosed in Applicant’s Figs. 31A-32A. Claims 4-14, 17-18, and 20-22 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1, 4-9, 13-15, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US20210161437; cited in previous office action) in view of Halac (US20170188910; cited EP3397142 in previous office action). 
	Regarding claim 1, Thomas discloses a physiological characteristic sensor system, comprising: a physiological characteristic sensor that includes a housing having a first housing portion coupled to a second housing portion (Paragraph [0168], “The electronics housing 304 may include a shell 306 and a mount 308 that is matable with the shell 306”), an antenna (Paragraph [0146], “When the sensor control device 104 is properly assembled, the sensor 110 is placed in communication (e.g., electrical, mechanical, etc.) with one or more electrical components or sensor electronics included within the sensor control device 104. In some applications, for example, the sensor control device 104 may include a printed circuit board (PCB) having a data processor (e.g., an application specific integrated circuit or ASIC) mounted thereto, and the sensor 110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna and a power source”) and a sensor (sensor #316), the first housing portion and the second housing portion cooperate to enclose the antenna and a portion of the sensor (Fig. 6B data processing unit #618, which includes an antenna is enclosed inside electronics housing #304 and sensor #316 is partially enclosed), the  antenna is coupled to the first housing portion (Fig. 6B data processing unit #618, which includes an antenna is attached to electronics housing #304) to face a first surface of the second housing portion (Fig. 6B, first surface is the top surface of mount #08 of electronics housing #304), the portion of the sensor is coupled to the first surface (Fig. 6B & Paragraph [0168], “As illustrated, corresponding portions of the sensor 316 and the sharp 318 extend from the electronics housing 304 and, more particularly, from the bottom of the mount 308” ), and the second housing portion includes a second surface opposite the first surface (Top and bottom surfaces of mount #308); and 
a sensor inserter configured to be coupled to the physiological characteristic sensor (Paragraph [0143], “the system 100 includes a sensor applicator 102 (alternately referred to as an “inserter”)”), the sensor inserter including a sensor retainer (sensor retainer #6406) that is configured to couple to the second surface of the second housing portion in a second state and configured to be uncoupled from the second housing portion in a first state (Fig. 64B & Paragraph [0674], “the sensor retainer 6406 may have one or more locking tabs 6412 engageable with a corresponding one or more locking members 6414 provided on the needle shroud 6408. Coupling the locking members 6414 to the locking tabs 6412 helps secure the needle shroud 6408 in the extended position, whereas disengaging the locking members 6414 from the locking tabs 6412 allows the needle shroud 6408 to move to the retracted position”, which appears to be consistent with Applicant’s Figs. 31A-32A, {see 112b rejection above}), the sensor retainer including a central bore configured to receive the housing of the physiological characteristic sensor (Fig. 64B shows a hole in the sensor retainer #6406 that holds sensor #6216) and a plurality of retainer arms spaced apart about a perimeter of the central bore to surround the housing of the physiological characteristic sensor (Paragraph [0674], “As best seen in FIG. 64B, the sensor retainer 6406 may have one or more locking tabs 6412 engageable with a corresponding one or more locking members 6414 provided on the needle shroud 6408. Coupling the locking members 6414 to the locking tabs 6412 helps secure the needle shroud 6408 in the extended position, whereas disengaging the locking members 6414 from the locking tabs 6412 allows the needle shroud 6408 to move to the retracted position”).
	Thomas does not disclose each retainer arm of the plurality of retainer arms is movable between the first state and the second state, in the first state, a terminal end of each retainer arm of the plurality of retainer arms is spaced apart from a surface of the sensor retainer to define a gap, and in the second state, the terminal end of each retainer arm of the plurality of retainer arms contacts the surface of the sensor retainer.  
	However, Halac discloses each retainer arm of the plurality of retainer arms is movable between the first state and the second state, in the first state, a terminal end of each retainer arm of the plurality of retainer arms is spaced apart from a surface of the sensor retainer to define a gap (Fig. 15 shows flex arm #202 spaced apart from horizontal locking protrusion #212 to define a gap), and in the second state, the terminal end of each retainer arm of the plurality of retainer arms contacts the surface of the sensor retainer (Fig. 16 shows flex arm 202 contacting the surface of horizontal locking protrusion #212).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to incorporate the teachings of Halac by adding each retainer arm of the plurality of retainer arms is movable between the first state and the second state, in the first state, a terminal end of each retainer arm of the plurality of retainer arms is spaced apart from a surface of the sensor retainer to define a gap, and in the second state, the terminal end of each retainer arm of the plurality of retainer arms contacts the surface of the sensor retainer.  The advantage of having retainer arms movable is so that the parts can be removably coupled from one another.

	Regarding claim 4, the combination of Thomas and Halac discloses the physiological characteristic sensor system of Claim 1.
Thomas further discloses wherein the sensor inserter comprises a plunger movable relative to a frame (Paragraph [0749] and Fig. 78, plunger #7816 is configured to advance distally to push the sensor #6216 and the sharp #6222 out of the sterile chamber #7812 relative to the frame of sensor applicator #7800) and a sensor carrier coupled to the frame (sensor applicator #8312 includes a sensor carrier #8364), and the sensor retainer is coupled to the sensor carrier. (Paragraph [0097], “the sensor control device held in a sensor carrier” & Paragraph [0691], “The first and second retention features #6602, #6604 may comprise any type of removable coupling or engagement that temporarily couples the sensor control device #6202 to the sensor retainer #6406.” Thus, prior art teaches that the sensor carrier is coupled to the sensor retainer. & Paragraph [1003] “The particular embodiments disclosed above are illustrative only, as the teachings of the present disclosure may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the teachings herein. Furthermore, no limitations are intended to the details of construction or design herein shown, other than as described in the claims below. It is therefore evident that the particular illustrative embodiments disclosed above may be altered, combined, or modified and all such variations are considered within the scope of the present disclosure.”) 

	Regarding claim 5, the combination of Thomas and Halac discloses the physiological characteristic sensor system of Claim 4.
Thomas further discloses wherein the frame has at least one rib that maintains the sensor retainer in the second state (Paragraph [0676], “the sensor retainer 6406 may further include a plurality of upward extending fingers #6414 configured to extend partially into the needle shroud #6408 to help retain the sharp hub #6224 until the needle shroud #6408 moves to the retracted position”).  

	Regarding claim 6, the combination of Thomas and Halac discloses the physiological characteristic sensor system of Claim 4.
Thomas further discloses wherein the sensor inserter comprises a cap (Fig. 1 shows sensor applicator/inserter #102 is a cap), and the cap is threadably coupled to the plunger (Paragraph [0751], “The sterile chamber #7812 comprises a cap, the plunger #7816 may also be operable to discharge or push the cap out of the sensor applicator #7800”) and the frame (Frame of sensor applicator #7800, Fig. 78) such that the cap forms an interference fit with an end of the plunger (Paragraph [0744], “A sterile chamber #7812 to protect the sensor #6216 and the sharp #6222 from external contamination”). 

	Regarding claim 7, the combination of Thomas and Halac discloses the physiological characteristic sensor system of Claim 6.
Thomas further discloses wherein the cap further comprises a tamper evident band having a plurality of bridges that couple the cap to the tamper evident band and are configured to break upon removal of the cap from the plunger (Paragraph [0181], “The applicator cap 210 may be threaded to the housing 208 and include a tamper ring 602. Upon rotating (e.g., unscrewing) the applicator cap 210 relative to the housing 208, the tamper ring 602 may shear and thereby free the applicator cap 210 from the sensor applicator 102”).

	Regarding claim 8, the combination of Thomas and Halac discloses the physiological characteristic sensor system of Claim 6.
Thomas further discloses wherein the cap further comprises a magnet that is axially magnetized to generate a magnetic field (Paragraph [0539], “In one embodiment, a first magnet 4302 a may be arranged within the electronics housing 3704 adjacent the data processing unit 3808 to generate a static magnetic field”).
Halac further discloses the physiological characteristic sensor includes a magnet sensor responsive to the magnetic field (Paragraph [0557],  “magnetometers”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to incorporate the teachings of Halac by adding the physiological characteristic sensor includes a magnet sensor responsive to the magnetic field. One advantage of generating a magnetic field, as discussed by Thomas, is “to locally deflect and electron beam away from a component of interest, such as the data processing unit”. One advantage of having a magnet sensor is to measure the strength of the magnetic field.

	Regarding claim 9, the combination of Thomas and Halac discloses the physiological characteristic sensor system of Claim 4.
Thomas further discloses wherein the sensor carrier includes a retaining flange (flange #11030) having a plurality of retaining tabs (Paragraph [0954], “In some embodiments, the upper cover 11028 may be formed or defined to provide a flange 11030 about its periphery, and the flange 11030 may provide a location to seal the upper cover 11028 to the base substrate 10904 (i.e., the “lower cover”). The upper cover 11028 may be secured to the base substrate 10904 via one or more of sonic welding, ultrasonic welding, laser welding, photonic flash soldering, heat sealing, an adhesive substrate (e.g., a pressure sensitive adhesive or tape), or any combination thereof. Alternatively, the fourth adhesive substrate 11008 d may sufficiently couple the upper cover 11028 to the base substrate 10904, or an additional adhesive substrate (not shown) may be applied at the flange 11030 to secure the upper cover 11028 to the base substrate 10904, without departing from the scope of the disclosure” & Paragraph [1003], “Moreover, the indefinite articles “a” or “an,” as used in the claims, are defined herein to mean one or more than one of the elements that it introduces”) and a first retaining surface that is continuous about a perimeter of the retaining flange configured to press an adhesive patch associated with the physiological characteristic sensor to an anatomy (Fig. 111b shows #10902 would be adhered to the skin), the plurality of retaining tabs couple the sensor carrier to the sensor retainer such that the sensor retainer is coupled to a second retaining surface of the sensor carrier (Paragraph [0954] “In some embodiments, the upper cover 11028 may be formed or defined to provide a flange 11030 about its periphery, and the flange 11030 may provide a location to seal the upper cover 11028 to the base substrate 10904 (i.e., the “lower cover”)”), the second retaining surface opposite the first retaining surface, and the adhesive patch is coupled to the second surface of the second housing portion (Paragraph [0143], “Once delivered, the sensor control device 104 is maintained in position on the skin with an adhesive patch 108 coupled to the bottom of the sensor control device 104”).  

	Regarding claim 13, the combination of Thomas and Halac discloses the physiological characteristic sensor system of Claim 1.
Thomas further discloses wherein the sensor is a glucose sensor (Paragraph [0142], “A variety of analytes can be detected and quantified using the system 100 (hereafter “the system 100”) including, but not limited to… glucose”), a sealing member is coupled between a distal end of the glucose sensor and the first housing portion, and a second sealing member is coupled between the distal end of the glucose sensor and the second housing portion (Paragraph [0204]-[0205], “first seal #702a and second seal #702b”).  

	Regarding claim 14, the combination of Thomas and Halac discloses the physiological characteristic sensor system of Claim 13.
Thomas further discloses wherein the first housing portion includes a first angled surface that compresses the sealing member to form a seal and the second housing portion includes a second angled surface that compresses the second sealing member to form a second seal (Fig. 7A-7B & Paragraph [0208], “Accordingly, the first and second seals 702 a,b and the collimator seal 620 each create corresponding barriers at their respective sealing locations. The combination of these seals 702 a,b and 620 allows the sealed region 610 containing the sensor 316 and the sharp 318 to be terminally sterilized”).  

Regarding claim 15, Thomas discloses a physiological characteristic sensor system, comprising: 
a physiological characteristic sensor that includes a housing having a first housing portion coupled to a second housing portion (Paragraph [0168], “The electronics housing 304 may include a shell 306 and a mount 308 that is matable with the shell 306”) and a sensor (sensor #316), the first housing portion and the second housing portion cooperate to enclose a portion of the sensor (Fig. 6B sensor #316 is partially enclosed inside electronics housing #304), the portion of the sensor is coupled to a first surface of the second housing portion (Fig. 6B & Paragraph [0168], “As illustrated, corresponding portions of the sensor 316 and the sharp 318 extend from the electronics housing 304 and, more particularly, from the bottom of the mount 308” ) and the second housing portion includes a second surface opposite the first surface (Top and bottom surfaces of mount #308); and 
a sensor inserter configured to be coupled to the physiological characteristic sensor (Paragraph [0143], “the system 100 includes a sensor applicator 102 (alternately referred to as an “inserter”)”), the sensor inserter including a frame (Fig. 78, frame of sensor applicator #7800), a sensor carrier (sensor carrier #8364) and a sensor retainer (sensor retainer #6406), the sensor carrier including a retaining flange (flange #11030), the sensor retainer coupled to the sensor carrier (Paragraph [0097], “the sensor control device held in a sensor carrier” & Paragraph [0691], “The first and second retention features #6602, #6604 may comprise any type of removable coupling or engagement that temporarily couples the sensor control device #6202 to the sensor retainer #6406.” Thus, prior art teaches that the sensor carrier is coupled to the sensor retainer) so as to be received within the retaining flange (Fig. 111b), and the sensor carrier coupled to the frame (sensor applicator #8312 includes a sensor carrier #8364), the frame having a plurality of ribs spaced apart about an inner perimeter of the frame (Paragraph [0676], “the sensor retainer 6406 may further include a plurality of upward extending fingers #6414 configured to extend partially into the needle shroud #6408 to help retain the sharp hub #6224 until the needle shroud #6408 moves to the retracted position”), the sensor retainer including a central bore configured to receive the housing of the physiological characteristic sensor (Fig. 64B shows a hole in the sensor retainer #6406 that holds sensor #6216) and a plurality of retainer arms spaced apart about a perimeter of the central bore to surround the housing of the physiological characteristic sensor (Paragraph [0674], “As best seen in FIG. 64B, the sensor retainer 6406 may have one or more locking tabs 6412 engageable with a corresponding one or more locking members 6414 provided on the needle shroud 6408. Coupling the locking members 6414 to the locking tabs 6412 helps secure the needle shroud 6408 in the extended position, whereas disengaging the locking members 6414 from the locking tabs 6412 allows the needle shroud 6408 to move to the retracted position”), the plurality of retainer arms configured to couple to the second surface of the second housing portion  in a second state and configured to be uncoupled from the second housing portion  in a first state (Fig. 64B & Paragraph [0674], “the sensor retainer 6406 may have one or more locking tabs 6412 engageable with a corresponding one or more locking members 6414 provided on the needle shroud 6408. Coupling the locking members 6414 to the locking tabs 6412 helps secure the needle shroud 6408 in the extended position, whereas disengaging the locking members 6414 from the locking tabs 6412 allows the needle shroud 6408 to move to the retracted position”, which appears to be consistent with Applicant’s Figs. 31A-32A, {see 112b rejection above}). 
Thomas does not disclose each retainer arm of the plurality of retainer arms is movable between the first state and the second state, in the first state, a terminal end of each retainer arm of the plurality of retainer arms is spaced apart from a surface of the sensor retainer to define a gap, in the second state, the terminal end of each retainer arm of the plurality of retainer arms contacts the surface of the sensor retainer, and each rib of the plurality of ribs biases a respective retainer arm of the plurality of retainer arms to eliminate the gap in the second state.
However, Halac discloses each retainer arm of the plurality of retainer arms is movable between the first state and the second state, in the first state, a terminal end of each retainer arm of the plurality of retainer arms is spaced apart from a surface of the sensor retainer to define a gap (Fig. 15 shows flex arm #202 spaced apart from horizontal locking protrusion #212 to define a gap), in the second state, the terminal end of each retainer arm of the plurality of retainer arms contacts the surface of the sensor retainer, and each rib of the plurality of ribs biases a respective retainer arm of the plurality of retainer arms to eliminate the gap in the second state (Fig. 16 shows flex arm 202 contacting the surface of horizontal locking protrusion #212).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to incorporate the teachings of Halac by adding each retainer arm of the plurality of retainer arms is movable between the first state and the second state, in the first state, a terminal end of each retainer arm of the plurality of retainer arms is spaced apart from a surface of the sensor retainer to define a gap, in the second state, the terminal end of each retainer arm of the plurality of retainer arms contacts the surface of the sensor retainer, and each rib of the plurality of ribs biases a respective retainer arm of the plurality of retainer arms to eliminate the gap in the second state. The advantage of having retainer arms movable is so that the parts can be removably coupled from one another.

	Regarding claim 17, the combination of Thomas and Halac discloses the physiological characteristic sensor system of Claim 15.
Thomas further discloses wherein the sensor inserter comprises a plunger movable relative to the frame and a cap (Paragraph [0749] and Fig. 78, plunger #7816 is configured to advance distally to push the sensor #6216 and the sharp #6222 out of the sterile chamber #7812 relative to the frame of sensor applicator #7800 and sensor applicator #7800 is a cap), the cap is threadably coupled to the plunger (Paragraph [0751], “The sterile chamber #7812 comprises a cap, the plunger #7816 may also be operable to discharge or push the cap out of the sensor applicator #7800”) and the frame (Frame of sensor applicator #7800, Fig. 78) such that the cap forms an interference fit with an end of the plunger (Paragraph [0744], “A sterile chamber #7812 to protect the sensor #6216 and the sharp #6222 from external contamination”), and the cap further comprises a tamper evident band having a plurality of bridges that couple the cap to the tamper evident band and are configured to break upon removal of the cap from the plunger (Paragraph [0181], “The applicator cap 210 may be threaded to the housing 208 and include a tamper ring 602. Upon rotating (e.g., unscrewing) the applicator cap 210 relative to the housing 208, the tamper ring 602 may shear and thereby free the applicator cap 210 from the sensor applicator 102.”).  

	Regarding claim 18, the combination of Thomas and Halac discloses the physiological characteristic sensor system of Claim 17.
Thomas further discloses wherein the cap further comprises a magnet that is axially magnetized to generate a magnetic field (Paragraph [0539], “In one embodiment, a first magnet 4302 a may be arranged within the electronics housing 3704 adjacent the data processing unit 3808 to generate a static magnetic field”).
Halac further discloses the physiological characteristic sensor includes a magnet sensor responsive to the magnetic field (Paragraph [0557],  “magnetometers”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to incorporate the teachings of Halac by adding the physiological characteristic sensor includes a magnet sensor responsive to the magnetic field. One advantage of generating a magnetic field, as discussed by Thomas, is “to locally deflect and electron beam away from a component of interest, such as the data processing unit”. One advantage of having a magnet sensor is to measure the strength of the magnetic field.

Regarding claim 19, Thomas discloses a physiological characteristic sensor system, comprising: 
a physiological characteristic sensor that includes a housing having a first housing portion coupled to a second housing portion (Paragraph [0168], “The electronics housing 304 may include a shell 306 and a mount 308 that is matable with the shell 306”), a sensor (sensor #316), an antenna (Paragraph [0146], “When the sensor control device 104 is properly assembled, the sensor 110 is placed in communication (e.g., electrical, mechanical, etc.) with one or more electrical components or sensor electronics included within the sensor control device 104. In some applications, for example, the sensor control device 104 may include a printed circuit board (PCB) having a data processor (e.g., an application specific integrated circuit or ASIC) mounted thereto, and the sensor 110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna and a power source”), a printed circuit board assembly (PCB #502) and a battery (Paragraph [0178], “A battery 510 may also be housed within the electronics housing 304 and configured to power the sensor control device 302”), the first housing portion and the second housing portion cooperate to enclose a portion of the sensor (Fig. 6B sensor #316 is partially enclosed inside electronics housing #304), the antenna (Fig. 6B data processing unit #618, which includes an antenna is enclosed inside electronics housing #304), the printed circuit board assembly (Paragraph [0177], “A printed circuit board (PCB) 502 may be positioned within the electronics housing 304”) and the battery (Paragraph [0178], “A battery 510 may also be housed within the electronics housing 304 and configured to power the sensor control device 302”), the antenna (Fig. 6B data processing unit #618, which includes an antenna is attached to electronics housing #304) and a first contact are coupled to the first housing portion (Fig. 3A-B), the printed circuit board assembly (Fig. 5A, shows PCB #502 is placed on the lower section of the electronics housing #304) and the battery are coupled to a first surface of the second housing portion (Paragraph [0178], “A battery 510 may also be housed within the electronics housing 304 and configured to power the sensor control device 302”), the portion of the sensor is coupled to the printed circuit board assembly (Paragraph [0146], “the sensor control device 104 may include a printed circuit board (PCB) having a data processor (e.g., an application specific integrated circuit or ASIC) mounted thereto, and the sensor 110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna and a power source”) and the first surface of the second housing portion (Fig. 5A, shows PCB #502 is placed on the lower section of the electronics housing #304), the antenna (Paragraph [0146], “the sensor control device 104 may include a printed circuit board (PCB) having a data processor (e.g., an application specific integrated circuit or ASIC) mounted thereto, and the sensor 110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna and a power source”) and the battery are in communication with the printed circuit board assembly (Paragraph [0489], “A battery aperture 3810 may be defined in the PCB 3804 and sized to receive and seat a battery 3812 configured to power the sensor control device 3702. An axial battery contact 3814 a and a radial battery contact 3814 b may be coupled to the PCB 3804 and extend into the battery aperture 3810 to facilitate transmission of electrical power from the battery 3812 to the PCB 3804”), the first contact includes a pair of spring arms that are interconnected by a body, and the body is coupled to the first housing portion such that the pair of spring arms are movable relative to the body(Figs. 4A-B and Paragraph [0170], “the plug 402 may provide one or more deflectable arms 407 configured to snap into corresponding features provided on the bottom of the electronics housing 304 (FIGS. 3A-3B)”), the first surface of the second housing portion is opposite a second surface of the second housing portion (Top and bottom surfaces of mount #308), and the physiological characteristic sensor includes an adhesive patch coupled to the second surface of the second housing portion (Paragraph [0143], “Once delivered, the sensor control device 104 is maintained in position on the skin with an adhesive patch 108 coupled to the bottom of the sensor control device 104”); and 
a sensor inserter configured to be coupled to the physiological characteristic sensor (Paragraph [0143], “the system 100 includes a sensor applicator 102 (alternately referred to as an “inserter”)”), the sensor inserter including a sensor retainer (sensor retainer #6406) that is configured to couple to the second surface of the second housing portion in a second state and configured to be uncoupled from the second housing portion in a first state (Fig. 64B & Paragraph [0674], “the sensor retainer 6406 may have one or more locking tabs 6412 engageable with a corresponding one or more locking members 6414 provided on the needle shroud 6408. Coupling the locking members 6414 to the locking tabs 6412 helps secure the needle shroud 6408 in the extended position, whereas disengaging the locking members 6414 from the locking tabs 6412 allows the needle shroud 6408 to move to the retracted position”, which appears to be consistent with Applicant’s Figs. 31A-32A, {see 112b rejection above}), the sensor retainer including a central bore configured to receive the housing of the physiological characteristic sensor (Fig. 64B shows a hole in the sensor retainer #6406 that holds sensor #6216) and a plurality of retainer arms spaced apart about a perimeter of the central bore to surround the housing of the physiological characteristic sensor (Paragraph [0674], “As best seen in FIG. 64B, the sensor retainer 6406 may have one or more locking tabs 6412 engageable with a corresponding one or more locking members 6414 provided on the needle shroud 6408. Coupling the locking members 6414 to the locking tabs 6412 helps secure the needle shroud 6408 in the extended position, whereas disengaging the locking members 6414 from the locking tabs 6412 allows the needle shroud 6408 to move to the retracted position”).
Thomas does not disclose each retainer arm of the plurality of retainer arms is movable between the first state and the second state, in the first state, a terminal end of each retainer arm of the plurality of retainer arms is spaced apart from a surface of the sensor retainer to define a gap, and in the second state, the terminal end of each retainer arm of the plurality of retainer arms contacts the surface of the sensor retainer.
However, Halac discloses each retainer arm of the plurality of retainer arms is movable between the first state and the second state, in the first state, a terminal end of each retainer arm of the plurality of retainer arms is spaced apart from a surface of the sensor retainer to define a gap (Fig. 15 shows flex arm #202 spaced apart from horizontal locking protrusion #212 to define a gap), and in the second state, the terminal end of each retainer arm of the plurality of retainer arms contacts the surface of the sensor retainer (Fig. 16 shows flex arm 202 contacting the surface of horizontal locking protrusion #212).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to incorporate the teachings of Halac by adding each retainer arm of the plurality of retainer arms is movable between the first state and the second state, in the first state, a terminal end of each retainer arm of the plurality of retainer arms is spaced apart from a surface of the sensor retainer to define a gap, and in the second state, the terminal end of each retainer arm of the plurality of retainer arms contacts the surface of the sensor retainer. The advantage of having retainer arms movable is so that the parts can be removably coupled from one another.

Regarding claim 21, the combination of Thomas and Halac discloses the physiological characteristic sensor system of Claim 1.
	Halac further discloses wherein each retainer arm of the plurality of retainer arms includes a contact surface spaced apart from the terminal end that is configured to contact the second surface of the second housing portion of the physiological characteristic sensor to couple the physiological characteristic sensor to the sensor retainer in the second state (Fig. 15 shows flex arm 202 spaced apart from horizontal locking protrusion 212 to define a gap & Fig. 16 shows flex arm 202 contacting the surface of horizontal locking protrusion 212 in two different states & Paragraph [0198], “Figure 16 illustrates a perspective view of a cross section in which the sensor module 134 is coupled to the base 128 via flex arms 202”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to incorporate the teachings of Halac by adding wherein each retainer arm of the plurality of retainer arms includes a contact surface spaced apart from the terminal end that is configured to contact the second surface of the second housing portion of the physiological characteristic sensor to couple the physiological characteristic sensor to the sensor retainer in the second state. The advantage of having retainer arms movable is so that the parts can be removably coupled from one another.

	Regarding claim 22 the combination of Thomas and Halac discloses the physiological characteristic sensor system of Claim 15.
Halac further discloses wherein each retainer arm of the plurality of retainer arms includes a contact surface spaced apart from the terminal end that is configured to contact the second surface of the second housing portion of the physiological characteristic sensor to couple the physiological characteristic sensor to the sensor retainer in the second state (Fig. 15 shows flex arm 202 spaced apart from horizontal locking protrusion 212 to define a gap & Fig. 16 shows flex arm 202 contacting the surface of horizontal locking protrusion 212 in two different states & Paragraph [0198], “Figure 16 illustrates a perspective view of a cross section in which the sensor module 134 is coupled to the base 128 via flex arms 202”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to incorporate the teachings of Halac by adding wherein each retainer arm of the plurality of retainer arms includes a contact surface spaced apart from the terminal end that is configured to contact the second surface of the second housing portion of the physiological characteristic sensor to couple the physiological characteristic sensor to the sensor retainer in the second state. The advantage of having retainer arms movable is so that the parts can be removably coupled from one another.

Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Halac as applied to claims 1 and 19 above, respectively, and further in view of Pros (US7990320).
Regarding claim 10, the combination of Thomas and Halac discloses the physiological characteristic sensor system of claim 1. 
Thomas further discloses wherein a printed circuit board assembly is coupled to the first surface of the second housing portion (Fig. 5A, shows PCB #502 is placed on the lower section of the electronics housing #304) the printed circuit board assembly to electrically couple the antenna to the printed circuit board assembly (Paragraph [0146], “the sensor control device #104 may include a printed circuit board having a data processor mounted thereto, and the sensor #110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna and a power source”).
The combination of Halac and Thomas does not disclose at least one spring contact
However, Pros discloses at least one spring contact (Background, Paragraph 3, “One way of contacting the antenna is by means of a spring contact”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac and Thomas to incorporate the teachings of Pros by adding at least one spring contact. The advantage of the spring contact as explained by Pros is “The invention provides for a reduced stamping area overhead while allowing the spring contacts embodied by the strips to be placed close to the perimeter of the smallest possible rectangle that can house the main body. This can be helpful for mounting the antenna close to an edge of a printed circuit board while not extending beyond said edge”.

Regarding claim 11, the combination of Thomas, Halac, and Pros disclose the physiological characteristic sensor system of Claim 10.
Thomas further discloses wherein the first housing portion includes a first contact (Fig. 3A-B), a second contact is coupled to the printed circuit board and at least one battery (Paragraph [0178], “A battery 510 may also be housed within the electronics housing 304 and configured to power the sensor control device 302”) is coupled to the second contact and the second housing portion (Paragraph [0489], “A battery aperture 3810 may be defined in the PCB 3804 and sized to receive and seat a battery 3812 configured to power the sensor control device 3702. An axial battery contact 3814 a and a radial battery contact 3814 b may be coupled to the PCB 3804 and extend into the battery aperture 3810 to facilitate transmission of electrical power from the battery 3812 to the PCB 3804”).  

Regarding claim 12, the combination of Thomas, Halac, and Pros discloses the physiological characteristic sensor system of Claim 11.
	Thomas further discloses wherein the first contact includes a pair of spring arms that are interconnected by a body, and the body is coupled to the first housing portion such that the pair of spring arms are movable relative to the body (Figs. 4A-B and Paragraph [0170], “the plug 402 may provide one or more deflectable arms 407 configured to snap into corresponding features provided on the bottom of the electronics housing 304 (FIGS. 3A-3B)”).  

	Regarding claim 20, the combination of Thomas and Halac discloses the physiological characteristic sensor system of Claim 19.
	Thomas further discloses wherein the antenna contacts the printed circuit board assembly to enable communication between the antenna and the printed circuit board assembly (Paragraph [0146], “the sensor control device #104 may include a printed circuit board having a data processor mounted thereto, and the sensor #110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna and a power source”).
The combination of Thomas and Halac does not disclose includes at least one spring contact.
However, Pros discloses includes at least one spring contact (Background, Paragraph 3, “One way of contacting the antenna is by means of a spring contact”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac and Thomas to incorporate the teachings of Pros by adding includes at least one spring contact. The advantage of the spring contact as explained by Pros is “The invention provides for a reduced stamping area overhead while allowing the spring contacts embodied by the strips to be placed close to the perimeter of the smallest possible rectangle that can house the main body. This can be helpful for mounting the antenna close to an edge of a printed circuit board while not extending beyond said edge”.

Response to Arguments
	Applicant’s arguments filed May 12, 2022 have been fully considered.
	Applicant argues on pages 8-10 that, as amendment, claims 1, 15, and 19 are each patentably distinguishable over the cited refences. “With regard to Halac, it is respectfully submitted that the flex arm 202 extends from an outer perimeter of a sensor module 134, and couples to a protrusion 206 of a base 128 to couple the sensor module 134 to the base 128.” Examiner respectfully disagrees. As discussed in the 112(b) rejection above, applicant does not describe the “second surface” in the specification so Examiner viewed the drawings for a description, Applicant’s Figs. 31A-32A appears to show the sensor retainer #210 surrounding the sides of sensor #102, not touching the second surface of the second housing portion. For purposes of examination, it has been interpreted to match how it is disclosed in Applicant’s Figs. 31A-32A. Therefore, Halac teaches this limitation. Thus, claims 1, 15, and 19 (and their dependent claims) remain rejected over Thomas in view of Halac.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0290533; cited by applicant, discloses an insertion device with a plunger, a sensor assembly (measures glucose) and needle carrier that retracts when user releases the plunger. It also discloses a housing and substrate portion coupled to a PCB and battery.
WO 2011/119896; cited by applicant, discloses an apparatus for insertion of a medical device in the skin of a subject, a two piece on body housing, inserter #2400 comprises plunger #2405, spring #2406, housing #2402, sharp #2404, adhesive patch #218, and cap #2412. Plunger also has a spring retention member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C/Examiner, Art Unit 3791  
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791